                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

    PROAMPAC HOLDINGS, INC.,                     :       Case No. 1:20-cv-417
                                                 :
          Plaintiff,                             :       Judge Timothy S. Black
                                                 :
    vs.                                          :
                                                 :
    FIRST SOURCE, LLC,                           :
                                                 :
           Defendant.                            :

                        ORDER GRANTING IN PART PLAINTIFF’S
                       MOTION FOR DEFAULT JUDGMENT (Doc. 9)

          This case is before the Court on Plaintiff ProAmpac Holdings, Inc.’s motion for

default judgment. (Doc. 9). Defendant did not respond.

                                    I.     BACKGROUND

          Plaintiff brings this action for breach of contract, action on account, unjust

enrichment, and promissory estoppel against Defendant First Source, LLC. (Doc. 1).

Plaintiff seeks compensatory damages in the sum certain amount of $369,950.60, plus

1.5% per month interest, and costs. (Doc. 9).

          Plaintiff filed the complaint on May 26, 2020. (Doc. 1). Defendant was served

with a copy of the summons and complaint on May 29, 2020. (Doc. 4). 1 Pursuant to

Fed. R. Civ. P. 12(a), Defendant was required to file and serve an answer no later than

June 19, 2020. To date, no responsive pleading has been filed or served. On June 29,



1
 In an abundance of caution, Plaintiff served Defendant twice – both personally at Defendant’s
principal place of business (Doc. 4) and by statutory agent (Doc. 5). (Doc. 9-1 at ¶¶ 4–5).
2020, the Clerk properly entered default. (Doc. 7). Subsequently, Plaintiff requested the

Clerk enter default judgment against Defendant pursuant to Fed. R. Civ. P 55(b)(1).

(Doc. 8). Three weeks later, “no judgment having been entered yet,” Plaintiff filed the

instant motion for default judgment. (Doc. 9; Doc. 9-1 at ¶ 9).

                           II.    STANDARD OF REVIEW

       Applications for default judgment are governed by Fed. R. Civ. P. 55. A party

may seek a default judgment under Rule 55(b)(1) after the Clerk has issued an entry of

default under Rule 55(a). Fed. R. Civ. P. 55(a)–(b)(1). A default judgment is

appropriately granted under Rule 55(b)(1) when the plaintiff’s claim is for a sum certain

and the defendant is neither a minor nor an incompetent person. Fed. R. Civ. P. 55(b)(1).

In connection with a Rule 55(b)(1) application for default judgment by the Clerk, the

plaintiff must submit an appropriate affidavit showing the amount due. Id. In all other

cases, the party must apply to the court for a default judgment.

       “Following the clerk’s entry of default pursuant to Fed. R. Civ. P. 55(a) and the

party’s application for default under Rule 55(b), the complaint’s factual allegations

regarding liability are taken as true, while allegations regarding the amount of damages

must be proven.” Wood v. Bronzie, No. 1:20-CV-231, 2020 WL 4015247, at *1 (S.D.

Ohio July 16, 2020) (quotation and citations omitted). While liability may be shown by

well-pleaded allegations, this Court is required to “conduct an inquiry in order to

ascertain the amount of damages with reasonable certainty.” Osbeck v. Golfside Auto

Sales, Inc., No. 07-14004, 2010 WL 2572713, at *4 (E.D. Mich. June. 23, 2010).




                                             2
       “Ordinarily, the District Court must hold ‘an evidentiary proceeding in which the

defendant has the opportunity to contest the amount [of damages].’” Antoine v. Atlas

Turner, Inc., 66 F.3d 105, 110 (6th Cir. 1995) (quoting Greyhound Exhibitgroup, Inc. v.

E.L.U.L. Realty Corp., 973 F.2d 155, 158 (2d Cir. 1992)). However, “Rule 55 does not

require an evidentiary hearing as a prerequisite to the entry of default judgment if

damages are contained in documentary evidence or detailed affidavits and can be

ascertained by computation on the record before the Court.” Caterpillar Fin. Servs.

Corp. v. C &D Disposal Techs., No. 2:12-CV-00077, 2012 WL 12883333, at *1 (S.D.

Ohio July 10, 2012).

                                     III.   ANALYSIS

       As an initial matter, the Court addresses Plaintiff’s implication that the Clerk

failed to enter default judgment. (Doc. 9 at 2, fn. 1; Doc. 9-1 at ¶ 9). Plaintiff states that

it “initially requested that the Clerk enter judgment in the amount of $369,950.60, plus

1.5% interest per month and costs, against First Source in accordance with Fed. R. Civ. P.

55(b)(1). However, no judgment having been entered yet, [Plaintiff] hereby requests that

the Court enter said judgment under Fed. R. Civ. P. 55(b)(2).” (Doc. 9-1 at ¶ 9).

       A claim for damages under Rule 55(b)(1) “is not a sum certain unless there is no

doubt as to the amount to which a plaintiff is entitled as a result of the defendant’s

default.” Highway Com. Servs., Inc. v. Zitis, No. 2:07-cv-1252, 2008 WL 4115512, at *2

(S.D. Ohio Aug. 28, 2008) (citation omitted). Plaintiff’s Rule 55(b)(1) application with

the Clerk failed because Plaintiff seeks an unidentified amount of “costs.” These “costs”

are not a sum certain amount. Thus, it was wholly appropriate for the Clerk to refrain


                                               3
from entering default judgment. Nat’l Auto Grp., Inc. v. Van Devere, Inc., No. 5:20-CV-

2543, 2021 WL 1857143, at *3 (N.D. Ohio May 10, 2021) (“Where, as here, all of

plaintiffs’ default judgment claims cannot be determined under Rule 55(b)(1), the issue

of default judgment must be decided under Rule 55(b)(2)”).

       Accordingly, the Court moves on to Plaintiff’s request for default judgment

pursuant to Rule 55(b)(2).

       Defendant’s failure to respond to the complaint, application for entry of default, or

motion for default judgment has made it clear that Defendant has no intention of

defending this action. The factual allegations in the complaint, except those related to the

amount of damages, are deemed true. Antoine v. Atlas Turner, Inc., 66 F.3d 105, 110

(6th Cir. 1995). Thus, upon review of the record, the undersigned finds that default

judgment is warranted in this case. And, with liability established, the Court must

determine the extent of damages.

       Plaintiff seeks compensatory damages of $369,950.60, plus interest at 1.5% per

month, as well as costs. The amount claimed of $369,950.60, plus interest at 1.5% per

month is supported by the complaint, Defendant’s account statement with Plaintiff (Doc.

1-2; Doc. 9-1, Ex. A), the contract between Plaintiff and Defendant (Doc. 1-1), and the

Affidavit of Andrew B. Cassidy (Doc. 9-1). Based on this documentary evidence, the

Court is capable of ascertaining the amount of damages, and a hearing on damages is not

required. Accordingly, the Court finds that Plaintiff is entitled to damages in the amount

of $369,950.60, plus interest at 1.5% per month.




                                             4
        However, Plaintiff also seeks “costs.” (Doc. 9). “Costs” are not defined by

Plaintiff, nor do the documents provided by Plaintiff provide any reasonable certainty as

to the amount of claimed “costs.” At most, Plaintiff is seeking “legal fees, expenses, and

other costs” pursuant to the agreement between the parties. (Doc. 1-1 at 3). However,

Plaintiff provides no evidence for the Court to ascertain the amount of said “costs.”

Accordingly, Plaintiff’s request for “costs” is denied without prejudice.

                                 IV.     CONCLUSION

        For these reasons:

        1.    Plaintiff’s motion for default judgment (Doc. 9) is GRANTED in part and
              DENIED in part.

        2.    Plaintiff’s request for damages in the amount of $369,950.60, plus interest
              at 1.5% per month is GRANTED.

        3.    Plaintiff’s request for “costs” is DENIED without prejudice. Plaintiff
              may renew its motion for “costs” with appropriate documentation within
              fourteen (14) days of this Order. If no motion is timely filed, the case will
              be terminated on the docket of this Court.

        4.    The Clerk SHALL enter judgment in Plaintiff’s favor and against
              Defendant.

        IT IS SO ORDERED.

Date:    6/8/2021
                                                              Timothy
                                                              Timoth
                                                                   hy S.
                                                                       S. B
                                                                          Black
                                                                            lack
                                                              United States District Judge




                                             5
